DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021, has been entered.
 
Claims 1, 10, 11, and 17 are amended.  
Claims 1-20 are pending.
Interview
The Examiner acknowledges the interview conducted on May 7, 2021, in which all of the outstanding rejections were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims provide a practical application of an abstract idea.  The Examiner respectfully disagrees.  The claims are directed to a process for generating a survey and reporting survey results.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  
The Applicant additionally submits that the Examiner has erred by concluding that the claims only recite elements that are well-understood, routine, and conventional.  In response, the Examiner points out that the rejection, below, does not conclude that the elements of the 
The rejection of the claims for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Issues
In light of the Applicant’s amendments striking out the language referenced in the Advisory Action (5/7/2021) under the heading: “New Issues under 35 USC §112;” that issue is moot.
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Osborn reference, which is cited in the rejections, below.  All arguments with respect to the previously cited prior art are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a digital survey and reporting survey results (as evidenced by exemplary claim 1; “generating a digital survey” and “generating . . . a digital survey result report”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2)[II]{C}.  The limitations of exemplary claim 1 include:  “receiving a digital image,” “analyzing the digital image,” “generating a digital survey,” “select a survey question format;” “select a distribution channel;” “providing the digital survey;” and “generating . . . a digital survey result report.”  The steps are all steps for data input, data manipulation, and data reporting/transmission related to the abstract ideas of identifying content to include in a survey and reporting survey results that, when considered alone and in combination, are part of the abstract ideas of generating a digital survey and reporting survey results.  The dependent claims further recite steps for data input (see claim 8, and 16) data manipulation (see claims 4-9, 13-16, 19, and 20) and data reporting/transmission (see claims 2, 3, 10, 12, and 18) that are part of the abstract idea of identifying content to include in a survey and reporting survey results.  The Examiner notes that dependent claims 8 and 9 additionally contain the abstract idea of determining a reliability score of survey responses, which is a method for managing personal behavior for evaluating a survey response.  As such, ‘determining a reliability score of survey response,’ is also an abstract idea.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for administering surveys, evaluating survey responses, and reporting the results of the evaluation.   
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a ‘capture device’ and computer in claim 1; a system with a processor, storage medium and ‘capture device in independent claim 11; and a computer readable medium and ‘capture device’ in independent claim 17).  The ‘capture device’ could be an optical lens on a generic mobile computing device (see ¶[0037] and [0042]; a video file from a phone camera).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of a computer/mobile device.  See MPEP §2106.05(a).  The ‘claims require no more than a generic computer (a ‘capture device’ and computer in claim 1; a system with a processor, storage medium and ‘capture device in independent claim 11; and a computer readable medium and ‘capture device’ in independent claim 17) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 10, 11, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to Douglas et al. (hereinafter ‘DOUGLAS’) in view of US 2014/0143157 A1 to Jeffs et al. (hereinafter ‘JEFFS’), US 2011/0246378 A1 to Prussack et al. (hereinafter ‘PRUSSACK’), and US 2014/0108135 A1 to Osborn (hereinafter ‘OSBORN’).

Claim 1 (Currently Amended)
DOUGLAS discloses a computer-implemented method (see ¶[0012]; the system may include network-enabled computer systems) comprising: receiving a digital image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyzing the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyzing the digital image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
generating a digital survey based on the emotion attribute by utilizing the emotion attribute to identify content to include within the digital survey (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more 
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  JEFFS discloses design and analysis of customer feedback surveys that includes selecting an appropriate format based on sentiment.  It would have been obvious to include the selecting of format based on sentiment as taught by JEFFS in the system executing the method of DOUGLAS with the motivation to deal with an upset customer appropriately.
DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS further discloses providing the digital survey to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric in11ion including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; .
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).
DOUGLAS does not explicitly disclose, but OSBORN discloses, based on receiving, from an administrator device, a request for a digital survey result report and a selected emotion attribute, generating, for display within a graphical user interface of the administrator device, a digital survey result report for the digital survey from digital survey responses corresponding to the selected emotion attribute (see ¶[0052] & [0057] and Fig. 10; customers complete a survey, and emotional scores are aggregated and classified according to demographics.  A user searches for romantic love for people in the 30s age group.  See also ¶[0041], [0046] and [0048]; products are categorized by the emotion evoked).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  OSBORN discloses a system to evaluate and present advertisements for products based on emotions evoked by the products that provides information on products based on emotions and demographics.  It would have been obvious to include the reported information as taught by OSBORN in the system executing the method of DOUGLAS with the motivation to evaluate advertisements and products for business purposes.

Claim 4 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the computer-implemented method as set forth in claim 1.
DOUGLAS further discloses wherein identifying the content to include within the digital survey based on the emotion attribute comprises determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).

Claim 10 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and BEZAR discloses the computer-implemented method as set forth in claim 8.
DOUGLAS further discloses, further comprising generating the digital survey based on the emotion attribute by utilizing associations between emotion attributes and one or more databases comprising survey content (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but JEFFS discloses, survey question formats (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer 
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  JEFFS discloses design and analysis of customer feedback surveys that includes selecting an appropriate format based on sentiment.  It would have been obvious to include the selecting of format based on sentiment as taught by JEFFS in the system executing the method of DOUGLAS with the motivation to deal with an upset customer appropriately.
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  and distribution channels (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).

Claim 11 (Currently Amended)
DOUGLAS discloses a system comprising: at least one processor (see ¶[0012]; the system may include network-enabled computer systems); and
a non-transitory computer-readable storage medium comprising instructions (see again ¶[0012]; the system may include network-enabled computer systems) that, when executed by the at least one processor, cause the system to:
receive an image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
generate a digital survey based on the emotion attribute by utilizing the emotion attribute to: identify content to include within the digital survey (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  JEFFS discloses design and analysis of customer feedback surveys that includes selecting an appropriate format 
DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS further discloses provide the digital survey to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS 
DOUGLAS does not explicitly disclose, but OSBORN discloses, based on receiving, from an administrator device, a request for a digital survey result report and a selected emotion attribute, generate, for display within a graphical user interface of the administrator device, a digital survey result report for the digital survey from digital survey responses corresponding to the selected emotion attribute (see ¶[0052] & [0057] and Fig. 10; customers complete a survey, and emotional scores are aggregated and classified according to demographics.  A user searches for romantic love for people in the 30s age group.  See also ¶[0041], [0046] and [0048]; products are categorized by the emotion evoked).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  OSBORN discloses a system to evaluate and present advertisements for products based on emotions evoked by the products that provides information on products based on emotions and demographics.  It would have been obvious to include the reported information as taught by OSBORN in the system executing the method of DOUGLAS with the motivation to evaluate advertisements and products for business purposes.

Claim 13 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the system as set forth in claim 11.
DOUGLAS further discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the content to include within the digital survey based on the emotion attribute by determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition .

Claim 17 (Currently Amended)
DOUGLAS discloses a non-transitory computer readable medium storing instructions thereon (see ¶[0012] and [0014]; various network-enabled computer systems and storage media) that, when executed by at least one processor (see ¶[0012]; processors), cause a computing device (see again ¶[0012] and [0014]; various network-enabled computer systems and storage media) to: receive a digital image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
 analyze the digital image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
generate a digital survey based on the emotion attribute by utilizing the emotion attribute to identify content to include within a digital survey,
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).

DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS further discloses provide the digital survey comprising the content to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content 
DOUGLAS does not explicitly disclose, but OSBORN discloses, based on receiving, from an administrator device, a request for a digital survey result report and a selected emotion attribute, generate, for display within a graphical user interface of the administrator device, a digital survey result report for the digital survey from digital survey responses corresponding to the selected emotion attribute (see ¶[0052] & [0057] and Fig. 10; customers complete a survey, and emotional scores are aggregated and classified according to demographics.  A user searches for romantic love for people in the 30s age group.  See also ¶[0041], [0046] and [0048]; products are categorized by the emotion evoked).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  OSBORN discloses a system to evaluate and present advertisements for products based on emotions evoked by the products that provides information on products based on emotions and demographics.  It would have been obvious to include the reported information as taught by OSBORN in the system executing the method of DOUGLAS with the motivation to evaluate advertisements and products for business purposes.

Claim 19 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the non-transitory computer readable medium as set forth in claim 17.
DOUGLAS further discloses wherein identifying the content to include within the digital survey based on the emotion attribute comprises determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier .

Claims 2, 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2014/0108135 A1 to OSBORN as applied to claim 1 above, and further in view of US 2013/0246147 A1 to Chen et al. (hereinafter ‘CHEN’).

Claim 2 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the computer-implemented method as set forth in claim 1.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not specifically disclose,, but CHEN discloses, wherein the survey question format comprises at least one of a multiple- choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a system and method for providing incentives to users that includes survey questions that are multiple-choice and open-ended.  It would have been obvious to include the survey questions as taught by CHEN in the system executing the method of DOUGLAS with the motivation to provide a survey to a customer.

Claim 3 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and CHEN discloses the computer-implemented method as set forth in claim 2.
DOUGLAS does not specifically disclose, but PRUSSACK discloses, wherein the distribution channel comprises one of: an e-mail; an instant message; an SMS message; a social media post; or a phone call (see ¶[[015] and Table 1; communication channels include email system, postings, and audio over phone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).

Claim 12 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the system as set forth in claim 11.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not specifically disclose,, but CHEN discloses, wherein the survey question format comprises at least one of a multiple-choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a system and method for providing incentives to users that includes survey questions that are 

Claim 18 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the non-transitory computer readable medium as set forth in claim 17.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not specifically disclose, but CHEN discloses, wherein the survey question format comprises at least one of a multiple-choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a system and method for providing incentives to users that includes survey questions that are multiple-choice and open-ended.  It would have been obvious to include the survey questions as taught by CHEN in the system executing the method of DOUGLAS with the motivation to provide a survey to a customer.

Claims 5, 6, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2014/0108135 A1 to OSBORN as applied to claim 1 above, and further in view of US 2014/0128994 A1 to Hallman et al. (hereinafter ‘HALLMAN’).

Claim 5 (Previously Presented)
the computer-implemented method as set forth in claim 1.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not explicitly disclose, but HALLMAN discloses, wherein identifying the respondent identifier based on the image further comprises determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 6 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and HALLMAN discloses the computer-implemented method as set forth in claim 5.
DOUGLAS does not explicitly disclose, but HALLMAN discloses, wherein identifying the content to include within the digital survey is further based on the confidence level (see ¶[0039], [0054], and [0119]; software agent returns a facial recognition with a 70% confidence of accuracy.  Confidence levels can be used in deciding whether to initiate particular actions an enable complex control behaviors).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results 

Claim 14 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the system as set forth in claim 11.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not explicitly disclose, but HALLMAN discloses, further comprising instructions that, when executed by the at least one processor, cause the system to: identify the respondent identifier based on the image by determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 15 (Original)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and HALLMAN discloses the system as set forth in claim 14.
wherein identifying the content to include within the digital survey is further based on the confidence level (see ¶[0039], [0054], and [0119]; software agent returns a facial recognition with a 70% confidence of accuracy.  Confidence levels can be used in deciding whether to initiate particular actions an enable complex control behaviors).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 20 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the non-transitory computer readable medium as set forth in claim 17.
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not explicitly disclose, but HALLMAN discloses, wherein identifying the respondent identifier based on the image further comprises determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2014/0108135 A1 to OSBORN as applied to claim 1 above, and further in view of US 2012/0262296 A1 to Bezar (hereinafter ‘BEZAR’).

Claim 8 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the computer-implemented method as set forth in claim 1.
DOUGLAS additionally discloses further comprising: receiving, from the client device associated with the respondent identifier, a digital survey response to the content of the digital survey (see abstract; a survey response receiver that receives a response to the survey). 
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN K does not specifically disclose, but BEZAR discloses, determining a reliability score of the digital survey response based on the emotion attribute associated with the respondent identifier (see ¶[0023]; analyze one or more facial parameters by applying any of numerous speech stress methodologies and emotional-recognition methodologies to distinguish a high or low probability of credibility).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  BEZAR discloses a user intent analysis system that includes analyzing responses for credibility based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the emotional analysis as taught by 

Claim 16 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN discloses the system as set forth in claim 11.
DOUGLAS additionally discloses further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device associated with the respondent identifier, a digital survey response to the content of the digital survey (see abstract; a survey response receiver that receives a response to the survey). 
The combination of DOUGLAS, JEFFS, PRUSSACK, and OSBORN does not specifically disclose, but BEZAR discloses, and 
determine a reliability score of the digital survey response based on the emotion attribute associated with the respondent identifier see ¶[0023]; analyze one or more facial parameters by applying any of numerous speech stress methodologies and emotional-recognition methodologies to distinguish a high or low probability of credibility).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  BEZAR discloses a user intent analysis system that includes analyzing responses for credibility based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the emotional analysis as taught by BEZAR in the system executing the method of DOUGLAS with the motivation to determine credibility of a response.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US .as applied to claims 1 and 5 above, and further in view of US 2014/0379340 A1 to Timen et al. (hereinafter ‘TIMEN’).

Claim 7 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and HALLMAN discloses the computer-implemented method as set forth in claim 5.
DOUGLAS does not explicitly disclose, but HALLMAN discloses, further comprising: determining whether the confidence level meets a threshold value (see ¶[0039] and [0094]; a confidence module is used to set or adjust thresholds or confidence levels for probability-based translations and used to actuate or initiate particular actions). 
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and HALLMAN does not specifically disclose, but TIMEN discloses, if the confidence level meets the threshold value, identifying a first set of questions to include in the digital survey (see ¶[0060]; a voice biometric confidence score that is at or above a first threshold may correspond to a first number of questions); and 
if the confidence level does not meet the threshold value, identifying a second set of questions to include in the digital survey, wherein the first set of questions comprises fewer questions than the second set of questions (see ¶[0060]; a voice biometric confidence score that is at or above a second threshold less than the first threshold may correspond to a second number of questions, which may be greater than the first number of questions).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  HALLMAN discloses a logical sensor platform with facial1 recognition technology that provides a confidence level for facial recognition (see ¶[0094] and [0119]).  It would have been obvious to ask a number of questions based on confidence level as 
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  HALLMAN discloses a logical sensor platform with facial1 recognition technology that provides a confidence level for facial recognition (see ¶[0094] and [0119]).  TIMEN discloses utilizing voice biometrics that includes selecting authentication questions based on a confidence score.  It would have been obvious to select the questions based on the confidence score as taught by TIMEN in the system executing the method of DOUGLAS and HALLMAN with the motivation to authenticate a user according to a certain level of confidence.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., US 2014/0108135 A1 to OSBORN, and US 2012/0262296 A1 to BEZAR as applied to claims 1 and 8 above, and further in view of US 2018/0260825 A1 to Rashid et al. (hereinafter ‘RASHID’).

Claim 9 (Previously Presented)
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and BEZAR discloses the computer-implemented method as set forth in claim 8.
The combination of DOUGLAS, JEFFS, PRUSSACK, OSBORN, and BEZAR does not specifically disclose, but RASHID discloses, wherein determining the reliability score of the digital survey response comprises: determining a sentiment of the digital survey response (see ¶[0013]-[0014]; validate sentiments based on different data sources, where one data source is ; and 
comparing the sentiment of the digital survey response to the emotion attribute associated with the respondent identifier (see again ¶[0013]-[0014]; validate sentiments based on different data sources, where one data source biometric data.  See also ¶[0019]; facial features as determined from an image).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication and emotion detection (see ¶[0041]).  RASHID discloses feedback determination from event attendees that includes validation of emotional sentiment.  It would have been obvious to include the validation of emotional sentiment as taught by RASHID in the system executing the method of DOUGLAS with the motivation to validate accuracy of responses and sentiment (see Rashid ¶[0012]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624